Citation Nr: 1029582	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including depression.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin disorder, 
including secondary to Agent Orange exposure in Vietnam.

5.  Entitlement to service connection for irritable bowel 
syndrome/stomach pains.

6.  Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 
1973.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In support of his claims, the Veteran testified at a hearing at 
the RO in August 2009 before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).

Because they require further development, the Veteran is 
remanding the claims for service connection for a low back 
disorder and irritable bowel syndrome (IBS or stomach pains) to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
However, the Board is going ahead and deciding the 
remaining claims.


FINDINGS OF FACT

1.  The competent and credible medical and other evidence of 
record indicates the Veteran does not currently have a chronic 
(meaning permanent) psychiatric disability or gout.

2.  And although he has a current diagnosis of hypertension, this 
condition has not been etiologically linked by competent and 
credible evidence to his military service.

3.  The Veteran served in Vietnam during the Vietnam era, so it 
is presumed he was exposed to herbicides, including Agent Orange, 
while there.

4.  VA does not recognize any of his skin disorders that have 
been diagnosed as presumptively related to exposure to herbicides 
in Vietnam.

5.  However, competent and credible medical evidence indicates 
his skin disorder was aggravated by his military service in 
Vietnam.  His currently diagnosed skin disorder cannot be 
disassociated from his in-service symptomatology.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).  

2.  The Veteran also does not have gout from disease or injury 
incurred in or aggravated by his military service or that may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2009).

3.  As well, the Veteran's hypertension was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

4.  But resolving all reasonable doubt in his favor, it is just 
as likely as not the Veteran's skin disorders are due to disease 
or injury incurred in service.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant statutes, VA regulations, precedent cases, the 
relevant factual background, and an analysis of its decision.

I.  Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist him 
in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, a letter satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2004, 
prior to initially adjudicating his claims in the January 2005 
decision at issue in this appeal, the preferred sequence.  That 
letter informed him of the evidence required to substantiate his 
claims for service connection and of his and VA's respective 
responsibilities in obtaining supporting evidence.  



Furthermore, while this case was undergoing development, the case 
of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice has 
not been provided there is no prejudice to the Veteran.  Because 
service connection is being denied for depression, gout, and 
hypertension, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  Furthermore, service 
connection will be granted for the skin disorder and he will be 
notified of the downstream disability rating and effective date 
elements of his claim.  

Moreover, the Veteran has not alleged any prejudicial error in 
the content or timing of the VCAA notice he received (or did not 
receive).  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), he, not VA, has this burden of showing why a VCAA notice 
error in timing or content is unduly prejudicial, meaning outcome 
determinative.  Thus, absent this pleading or showing, 
the duty to notify has been satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
examination reports.  He also had VA compensation examinations in 
July 2004, including for an opinion concerning the etiology of 
the claimed disabilities.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).  The reports of the examinations, and the other 
evidence of record, contain the findings needed to properly 
adjudicate his claims.  So another examination is not needed.  
38 C.F.R. §§ 3.327, 4.2.

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.



Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

II.  General Statutes and Regulations Pertaining to Service 
Connection

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).

Hypertension and arthritis (gout) will be presumed to have been 
incurred in service if manifested to a compensable degree of at 
least 10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection also may be granted for any other disability 
diagnosed after service, when all of the evidence, including that 
pertinent to service, shows the disability was incurred in 
service.  38 C.F.R. 3.303(d).  

III.  Service Connection for Gout and an Acquired Psychiatric 
Disorder, Inclusive of Depression

As explained, perhaps the most fundamental requirement for any 
claims for service connection is that there first needs to be 
proof the Veteran has the conditions claimed.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an applicant 
who has disability existing on the date of application, not for 
past disability).  See also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that this requirement of 
having a current disability is satisfied when the claimant has 
the disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  A "current disability" means a disability 
shown by competent medical evidence to exist.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. 
App. 268 (1997).

The Veteran has provided no medical evidence, however, showing he 
has these claimed disabilities of gout and/or depression.  
Conditions of this type are not amenable to mere lay diagnosis 
as, for example, are a separated shoulder, broken arm, varicose 
veins, tinnitus (ringing in the ears), etc.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

He had a VA examination in July 2004, and in regards to his 
complaints of gout, the examiner noted they were specifically 
referable to the feet.  But more significantly, the examiner also 
noted there had not been any confirmatory tests to identify gout 
and confirm this diagnosis.  Moreover, there is no evidence of 
gout complaints during service or any objective clinical evidence 
or confirmation of such during the many years since.  

The same is true regarding the Veteran's complaints of 
depression.  Although his STRs show he complained of depression 
in June 1972 and again during a December 1972 examination 
conducted prior to separation, there was no psychiatric diagnosis 
reported.  Further, he has not provided any evidence of clinical 
evaluation or treatment for depression since service discharge.  
Even more significantly, he had a VA examination in July 2004 
and, although the examiner noted complaints of depression, he 
indicated the Veteran did not meet or fit the criteria for a 
psychiatric diagnosis of depression.  

It is not necessary, incidentally, that the Veteran have been 
treated for gout while in service or diagnosed with depression 
during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (indicating that where lay evidence provided is 
credible and competent, the absence of contemporaneous medical 
documentation - such as in the Veteran's service treatment 
records, does not preclude further evaluation as to the etiology 
of the claimed disorder).  But irrespective of this, the VA 
examiners were unable to diagnose depression or, in the case of 
gout, confirm any underlying current disability.  

In Buchanan, the Federal Circuit Court explained that 
lay evidence is potentially competent to support the presence of 
a disability, including during service, even where not 
corroborated by contemporaneous medical evidence such as the 
service treatment records.  But the Federal Circuit Court went on 
to also hold in Buchanan that the Board retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  And the Federal Circuit Court 
has recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Here, there is no getting around the fact that the Veteran has 
simply failed to establish that he has the claimed disabilities 
or ever has.  

It further deserves mentioning that, even assuming for the sake 
of argument the Veteran had established the required current 
diagnosis of gout, the July 2004 VA opinion specifically states 
that there is no indication of any causal relationship to service 
of gout.  When commenting, the examiner indicated that gout is 
unrelated to the Veteran's military service.  

Regarding his reported depression, while the VA examiner did not 
comment on a nexus (as he did not diagnose depression) the 
Veteran has not provided the necessary nexus opinion.  So his 
claim still would have to be denied.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

For these reasons and bases, the preponderance of the evidence is 
against these claims, for service connection for gout and 
depression, so there is no reasonable doubt to resolve in the 
Veteran's favor, and these claims must be denied.  38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

IV.  Service Connection for Hypertension

Unlike the claims concerning his gout and depression, the Veteran 
has the required current diagnosis to account for his complaints 
of elevated blood pressure.  Hypertension is defined as 
persistently high arterial blood pressure.  Various criteria have 
been suggested, ranging from 140 millimeter of mercury (mm. Hg) 
systolic and 90-mm. Hg diastolic to as high as 200-mm. Hg 
systolic and 110-mm. Hg diastolic.  Dorland's Illustrated Medical 
Dictionary 635 (26th ed. 1981).  

At the conclusion of the July 2004 VA examination, the examiner 
noted the Veteran's reported history of hypertension.  Although 
his blood pressure readings were within normal range, it was also 
noted that the Veteran controlled his hypertension through 
lifestyle choices.  However, private medical records dated in May 
2008 report diagnoses of hypertension.  But, as explained, there 
still must be evidence of inservice treatment for hypertension 
and competent  medical evidence relating his diagnosis to the 
Veteran's military service.

With respect to evidence of relevant disease or injury in 
service, the Veteran's STRs do not show any complaints (e.g., 
relevant symptoms), treatment or diagnosis referable to 
hypertension.  As pointed out by the VA examiner in 2004, all the 
blood pressure readings noted during service were either normal 
or borderline reading.  This is probative evidence his claim for 
this condition.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Further, there also is no competent and credible indication of 
the initial manifestation of hypertension, certainly not to the 
required degree of at least 10-percent disabling, within the 
necessary one year of the Veteran's discharge from service 
(meaning by February 1974 since he was discharged in February 
1973) to otherwise warrant presuming his hypertension incurred in 
service.  In fact, the Veteran reported at the VA examination in 
2004 that he was not initially diagnosed with hypertension until 
1996.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

The earliest objective evidence documenting this disorder is the 
2008 private physician's report diagnosing hypertension.  That 
was more than 35 years after the Veteran's military service had 
ended.  Even taking into consideration that the Veteran reported 
that he was originally diagnosed with hypertension in 1996, this 
is an extended period of time after service discharge, 23 years.  
This, too, is probative evidence against this claim.  See Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).  

More importantly, the record also does not contain any probative 
(meaning competent and credible) evidence suggesting his 
hypertension incurred during or coincident with the Veteran's 
military service.  His medical evaluation and treatment records 
do not contain any such opinion.  

The only opinion of record relating this disorder to military 
service is the Veteran's unsubstantiated lay statements.  And 
although he is competent even as a layman to proclaim having 
experienced relevant symptoms in years past, including even 
before the diagnosis in 2008, he is not also competent to say any 
symptoms were related to his diagnosed hypertension.  

This ultimately is a medical (not lay) determination, because 
hypertension is not the type of condition like a broken arm, 
separated shoulder, or varicose veins, etc., which are readily 
capable of lay diagnosis and opinion regarding their etiology.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted, there is no indication the Veteran possesses the 
requisite medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation of the 
type of condition specifically at issue.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

For these reasons and bases, the preponderance of the evidence is 
against this claim, so the benefit-of-the-doubt rule does not 
apply, and this claim must be denied on a direct-incurrence 
basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).



V.  Service Connection for a Skin Disorder due to 
Agent Orange Exposure

If a Veteran served on the landmass of Vietnam or inland 
waterways during the Vietnam era, it is presumed that he was 
exposed to Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008); 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The following diseases 
are associated with herbicide exposure for purposes of this 
presumption:  chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and certain 
soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

The Veteran served in the Republic of Vietnam during the Vietnam 
era.  STRs show that he was treated for tinea versicolor and a 
wart on his finger in August 1972. 

A VA examination was conducted in July 2004.  The Veteran 
reported a preservice history of small bumps that would breakout 
on the top of his forearm and back.  He indicated that over the 
years his skin problems increased in severity.  At that time, he 
indicated that the rash was acquiescence.  The examiner commented 
that the Veteran had a rash to the upper back and forearms that 
was made worse by his exposure to heat in Vietnam.  



Private medical records dated in April 2008 show that the Veteran 
had a local nonspecific erythematous macular rash over the 
anterior surface of both thighs, as well as the volar surfaces of 
both lower arms.  The diagnosis was allergic dermatitis.  

Significantly, however, these diagnosed skin disorder - allergic 
dermatitis and tinea versicolor are not on the list of diseases 
presumptively service connected as an accepted residual of 
exposure to Agent Orange in Vietnam.  VA has determined there is 
no positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27630-27641 (2003).  To warrant 
application of this presumption, the Veteran must have received a 
diagnosis one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
This clearly is not the situation here as it pertains to these 
conditions.  Accordingly, these conditions cannot be service 
connected on the basis of his presumed exposure to Agent Orange 
in Vietnam.

But even if, as here, a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine whether service connection may be 
established alternatively on a direct incurrence basis 
by establishing the required causation.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a Veteran from establishing service 
connection with proof of actual direct causation).  In fact, the 
Court has specifically held that the provisions set forth in 
Combee, which, instead, concerned exposure to radiation, are 
nonetheless applicable in cases, as here, involving exposure to 
Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).



The Board, therefore, will also consider this other possible 
basis of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 
1371 (Fed. Cir. 2004); Jones v. Principi, 3 Vet. App. 396, 399 
(1992); and EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  See, 
too, Verdon v. Brown, 8 Vet. App. 529, 533 (1996) and Brannon v. 
West, 12 Vet. App. 32 (1998).

VI.  Service Connection for a Skin Disorder on a 
Direct-Incurrence Basis

As explained, to establish his entitlement to service connection 
on this alternative basis, the Veteran not only needs to show he 
has allergic dermatitis and tinea versicolor 
(which, as mentioned, he already has established), but he also 
needs to have supporting medical nexus evidence etiologically 
linking these disorders directly to his military service.  
See Watson, supra.  

In this case, the Veteran received inservice treatment for a skin 
disorder.  Moreover, he has reported continuing skin problems, 
and even as a layman, he is competent to make this proclamation.  
See Davidson, Buchanan, supra.  More significantly, a VA examiner 
has indicated that his skin disorder was aggravated by military 
service in Vietnam.  

Therefore, the Board finds that the examiner's statement, the 
positive evidence of skin disorder, together with the relevant 
complaints the Veteran had while in service, and his comments 
regarding continuity subsequent to service discharge, at least 
places the evidence in equipoise (i.e., about evenly balanced for 
and against his claim).  In this circumstance, he is given the 
benefit of the doubt and his claim granted.  38 C.F.R. § 3.102.




ORDER

Service connection for an acquired psychiatric disorder, 
including depression, is denied.  

Service connection for gout is denied.  

Service connection for hypertension is denied.  

But service connection for a skin disorder - including on 
account of tinea versicolor and allergic dermatitis, is granted.  


REMAND

The Veteran claims that service connection is warranted for a 
stomach disorder.  At VA examination in July 2004, the examiner 
indicated that he had irritable bowel syndrome (IBS) by history.  
The Board is aware that the VA examiner noted that his IBS began 
3 years after service discharge and is ultimately unrelated to 
service.  However, in his application for benefits and at his 
hearing the Veteran reported receiving treatment for stomach 
complaints at the Dublin, Georgia, VA medical facility in 1976.  
It does not appear that the RO attempted to get these records and 
the clinical documentation associated with this medical care has 
not been incorporated into the record.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of the 
record which must be considered).  

Furthermore, he claims that he has a low back disability that is 
related to military service.  The VA examiner in July 2004 noted 
the Veteran's history regarding a back disability.  The Veteran 
specifically reported that he did not suffer an inservice injury.  
However, in commenting on the etiology of the Veteran's low back 
disability, the examiner commented "[l]umbar strain that 
occurred after exiting the military and is a service connected 
disability."  This opinion appears contradictory and does not 
explain why this disability should be service connected or there 
is a misprint in the report.  Regardless, further clarification 
is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the additional treatment records 
from 1976 the Veteran cited as relevant 
during his August 2009 hearing, especially 
those at the VA Medical Center in Dublin, 
Georgia.

2.  The RO should forward the claims folder 
to the VA physician who conducted the July 
2004 review (or, if unavailable, to another 
appropriate VA physician) for an addendum.  
The examiner is requested to again review the 
claims folder and in an addendum either 
correct his earlier statement or explain the 
rationale behind his earlier conclusion that 
a back injury that was not incurred in 
service is related to military service.  If 
the examiner is not available a physician 
should review the record and render opinion 
as to whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any low back disability was 
caused by or aggravated by military service?  
A complete rational for any opinion expressed 
should be included in the report.  The claims 
folder should be made available to the 
examiner prior to the examination.

3.  After the development requested above has 
been completed, the RO/AMC should again 
review the record.  If the benefits sought 
remain denied, the Veteran and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


